Citation Nr: 0303527	
Decision Date: 02/28/03    Archive Date: 03/05/03	

DOCKET NO.  00-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for osteoporosis and 
osteoarthritic changes of the lumbar spine. 

2.  Entitlement to service connection for degenerative joint 
disease of the thoracic spine. 

3.  Entitlement to service connection for a disorder of the 
right and left shoulders.

4.  Entitlement to service connection for a disorder of the 
right and left hips.

5.  Entitlement to service connection for residuals of a 
right knee injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from September 1962 
to September 1966.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Roanoke, Virginia, 
Regional Office (RO), which, in part, denied the veteran 
entitlement to service connection for each of the disorders 
in question.

The case was previously before the Board and in May 2001, it 
was remanded to the RO for further development.  The case has 
since been returned to the Board and is now ready for 
appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and obtained all relevant evidence 
necessary for disposition of the appeal.

2.  No competent medical evidence has been submitted which 
shows that the veteran's osteoporosis and osteoarthritic 
changes of the lumbar spine were manifested in service or 
within the initial post service year, or are otherwise the 
result of disease or injury suffered in service. 

3.  No competent medical evidence has been submitted which 
shows that the veteran's degenerative joint disease of the 
thoracic spine was manifested in service or within the 
initial post service year or is otherwise the result of 
disease or injury suffered in service.

4.  No competent medical evidence has been submitted to show 
that the veteran has a disorder of right or left shoulder.

5. No competent medical evidence has been submitted to show 
that the veteran has a disorder of right or left hip.

6.  The competent medical evidence fails to establish that 
residuals of a right knee injury were present in or are 
related to service.


CONCLUSIONS OF LAW

1.  Osteoporosis and osteoarthritic changes of the lumbar 
spine were not incurred in or aggravated by service, and 
arthritis of lumbar spine may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  Degenerative joint disease of the thoracic spine was 
neither incurred in nor aggravated by service; and arthritis 
of thoracic spine cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2002).

3.  A disorder of the right and left shoulders was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 
3.303 (2002).

4.  A disorder of right and left hips was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2002).

5.  Residuals of a right knee injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA) of 2000.

The Board observes that the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2001); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 38 C.F.R. § 3.159(b) (2002).

The record reflects that the veteran has received the degree 
of notice, which is contemplated by law.  Specifically, VA 
provided the veteran copies of the appeal rating decision and 
a statement of the case in March 2002 and a supplemental 
statement of the case in May 2002.  These documents provided 
notice of the law and governing regulations and the evidence 
needed to support the veteran's claims for the benefits 
sought and the reasons for the determination made regarding 
these claims.  Additionally, he was provided a letter from 
the RO in June 2001 which informed him of the provisions of 
the VCAA, the evidence needed to substantiate his claims, and 
of the evidence the VA would attempt to obtain as well as 
evidence and information required from him.  The record 
discloses that the VA has met its duty to assist the veteran 
also in obtaining evidence necessary to substantiate his 
claim.  Most notably, copies of the veteran's service medical 
records, VA outpatient treatment records and reports of 
comprehensive VA examinations provided to him since service 
have been obtained and associated with his claims file.  VA 
medical opinion addressing the veteran's contentions was also 
obtained from the veteran's most recent examiner.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  Therefore, under the 
circumstances, VA has satisfied both its duty to notify and 
assist the veteran in this case and adjudication of this 
appeal at this juncture poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); see also, Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  

II.  Service Connection Claims.

Factual Background.

The veteran contends that the disorders for which he 
currently seeks service connection are all related to a 1964 
motor vehicle accident he was involved in while in service.

A review of the veteran's service medical records as well as 
a line-of-duty investigation report reveals that, in December 
1964, the veteran, while alone in his automobile, ran off the 
side of a State highway in Mississippi, running over a 
culvert and small road before coming to a stop in an open 
field.  When examined by service department physicians 
approximately one hour following this accident, the veteran 
was found to be in no apparent distress and cooperative 
although incoherent.  Physical examination disclosed injury 
to the upper gum with absences of frontal upper teeth and 
lacerations extending posteriorly to the hard palate where 
fractures of the maxilla and hard palate were evident.  
Physical examination was otherwise reported to be negative.  
It was noted that the only significant findings related to 
the injuries involved the veteran's palate fracture, swelling 
of the left zygomatic malar compound and traumatic avulsion 
of teeth 7, 8, 9, and 10.  A treatment record does note that 
the veteran also sustained abrasions of the left lower leg.  
The veteran was taken to the operating room in early January 
1965 where he received definite treatment for facial and 
palatal fractures.  He reportedly experienced a satisfactory 
postoperative course and was discharged to duty in February 
1965.  

An entry in the veteran's service medical records dated in 
July 1965 notes that the veteran woke up from an afternoon 
nap with pain in the right trapezium muscle.  Following a 
physical examination significant for muscle spasm in the 
trapezius muscle, muscle spasm was diagnosed.  In March 1966, 
the veteran presented to a service department treatment 
facility with complaints of a twisted left shoulder.  On 
physical examination, tenderness was noted over the humeral 
head.  The clavicle and acromioclavicular joint were 
negative, as was an X-ray of the left shoulder.  Left 
shoulder sprain was diagnosed.  On the veteran's July 1966 
medical examination for service separation, a clinical 
evaluation of the veteran's upper and lower extremities, 
spine, and other musculoskeletal areas found no 
abnormalities.  It was noted as medical history at the time 
that the veteran had been involved in an auto accident two 
years earlier and had sustained nasal and left facial 
fracture that had been reduced surgically.  It was further 
noted that the veteran had experienced a shoulder muscle 
sprain in March 1966 that had been treated with heat without 
difficulty since.  

The post service VA clinical records are dated no earlier 
than October 1993.  In October 1993, the veteran presented to 
a VA medical facility reporting that he had twisted his left 
knee 3 to 4 months ago and had fallen on the same knee on two 
occasions in the past month.  Physical examination was 
significant for left knee swelling and mild pain on 
palpation.  An X-ray of the left knee was interpreted to be 
positive.  In January 1994, the veteran complained again of 
left knee pain and discomfort following a twisting injury.  
Following physical examination and X-rays revealing minimal 
medial compartment narrowing with normal bony 
demineralization, probable medial meniscus tear was the 
diagnostic impression.  In July 1997, the veteran presented 
with complaints referable to his back after reportedly 
injuring his back three weeks earlier when his lawn mower 
tractor fell down an embankment.  The veteran was assessed as 
suffering from back pain, which was noted to be resolving by 
follow-up evaluation 10 days later.  In late July 1997, 
X-rays of the veteran's lumbosacral spine were interpreted to 
reveal mild spondylosis and mild degenerative changes about 
the hip. 

On his initial comprehensive VA examination in January 1999, 
the veteran related to his examiner that he was treated in 
service for injuries following a car wreck.  He said his 
injuries included bruising to his right and left hip and 
injury to his back.  He also stated that his right knee hit 
the ignition switch of the vehicle and he suffered a 
laceration with a resulting scar.  On physical examination of 
the musculoskeletal system, both hips appeared normal except 
for some pain in the right hip on internal rotation, external 
rotation, abduction, adduction, and flexion, all of which 
were noted to cause pain.  Left hip external rotation and 
abduction also caused pain, but all functions were normal.  
The veteran's back was found to be tender at T3 and T12.  The 
muscles were normal and there were no muscle spasms.  The 
veteran's right knee had a not unsightly, nontender scar on 
the medial aspect.  There was no deformity but he did have 
some swelling and pain with range of motion.  The examiner 
noted that previous X-rays of the lumbosacral spine made in 
1997 had revealed degenerative joint disease changes over all 
the lumbar vertebral bodies with osteoarthritic sclerosis 
about the apophyseal joint.  He added that X-rays above hips 
were normal and X-rays of the right knee had shown some 
concavity of the medial tibial plateau secondary to previous 
trauma or injury.  He added that the knee joint spaces were 
maintained with no significant arthritic changes.  X-rays of 
the thoracic spine showed mild degenerative joint disease 
changes.  There were no findings referable to the veteran's 
shoulder.  

Pursuant to development requested by the Board in its March 
2001 remand, the veteran was examined by VA in November 2001 
for the express purpose of determining the nature and 
etiology, as well as the date of onset of any disability of 
the lumbar and thoracic spine, right or left shoulder, right 
or left hip and right knee.  On this examination, the 
examiner noted that he had reviewed the veteran's entire 
claims file several times.  The examiner noted that he had 
performed an examination previously on the veteran in January 
1999.  He noted that the veteran was in a car wreck in 1964 
while in service and treated at an Air Force base.  He noted 
that, the next morning, the veteran was shipped to a 
different Air Force base where he had surgery on his face.  
He also noted that the veteran stated that he had hurt his 
right and left hip in this car wreck and now has arthritis in 
his hips.  The veteran also reported injuring his back in the 
motor vehicle accident in service, as well as his right knee 
and shoulders.  On physical examination of the right 
shoulder, it was noted the veteran had no tenderness, no 
deformity, no swelling and no crepitus.  Similar clinical 
findings were noted on examination of the left shoulder.  
Range of motion of both shoulders was accompanied with pain.  
Physical examination of the right knee noted that the veteran 
had deformity, swelling, crepitus, and tenderness 
posteriorly, but no laxity.  Range of motion of the right 
knee was accompanied with complaints of pain.  Examination of 
both hips showed all functions of the hips to be completely 
normal.  Pain was noted on range of motion.  The veteran's 
thoracic vertebrae were tender from T4 to T6 with no 
deformity.  He also exhibited tenderness at T8-T12.  There 
was no kyphosis or scoliosis.  The lumbar vertebrae were 
tender at L1-S1.  The muscles were normal and there were no 
muscle spasms.  The examiner noted that X-rays of the 
thoracic spine showed mild spondylosis, but no evidence of 
osteoporosis.  X-rays of the lumbar spine showed mild 
spondylosis of the lower lumbar spine with degenerative disc 
disease at L4-5.  X-rays of both hips and both shoulders were 
normal.  X-rays of the right knee were also read as normal.

The examiner commented that the disorders of the veteran's 
thoracic and lumbar spine were noted by the X-ray reports.  
He said basically, the veteran has degenerative joint disease 
changes of the thoracic spine and the lumbar spine with 
degenerative disc disease of the lumbar spine at L4-L5.  He 
further added that there was no evidence of fracture or other 
traumatic injuries to the thoracic or lumbar spine.  With 
respect to the shoulders, the examiner noted that the 
veteran's right and left shoulder showed some functional 
problems with pain, but that X-rays were completely normal.  
He noted that he observed that the veteran was able to take 
his shirt, both the outer and the undershirt, off over his 
head easily.  He concluded that there was no disease or 
injury noted in the right or left shoulder and X-rays were 
negative.  The examiner stated that the veteran had normal 
functional hips and that X-rays of both hips were completely 
normal with no indication of injury to either hip or 
arthritic changes.  With respect to the right knee, the 
examiner noted that the knee did show some deformity, 
swelling, crepitus and tenderness.  He added that the 
function of the right knee, however, was completely normal, 
but that movement caused pain, according to the veteran.  
X-rays of the right knee were completely normal and the 
examiner concluded that the right knee was normal with no 
evidence of previous injury.

The examiner observed that the veteran relates all of his 
problems to a car wreck in service.  He noted that the 
veteran indicates he had no other injuries or diseases after 
he got out of service to cause any of his joint problems.  
The examiner said that his examination of the joints, 
however, produces some problems with the right knee but that 
the hips and the shoulders were normal and there was really 
no musculoskeletal disability that could be found.  He 
observed that the right knee did appear swollen and had some 
deformity on physical examination, but X-rays indicated that 
it was completely normal.  He added that the veteran had no 
muscle spasms or other problems with the muscles in his back 
and the only findings amounted to X-ray findings of 
degenerative joint disease of the thoracic and lumbar 
vertebrae and degenerative disc disease at L4-L5.  He 
concluded that these were, more likely than not, findings 
associated with increasing age and not due to a traumatic 
injury.  He lastly observed that, in reviewing the C-file, he 
found no mention of the veteran's shoulders, back, hips or 
right knee being involved in the car wreck in service.  He 
did, however, note that there was mention of the shoulders 
being injured in March 1966, when the veteran twisted his 
left shoulder and was diagnosed with a sprain of the left 
shoulder.  

Analysis.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime after 
December 31, 1946, and specific diseases, to include 
arthritis, become manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  38 C.F.R. §§ 3.307, 3.309.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1113, 1137.  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Quevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions on 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis, including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  See 38 C.F.R. § 3.303(d).

A.  Service Connection for Osteoporosis and Osteoarthritic 
Changes of the Lumbar Spine and Service Connection for 
Degenerative Joint Disease of the Thoracic Spine.

Although the veteran has contended that he sustained injuries 
to his back in service as a result of his 1964 motor vehicle 
accident, this is not supported by the contemporaneous 
service medical records, which contain no findings and/or 
diagnoses of any back disorder or indications of treatment 
related thereto.

While the post service clinical data summarized above shows 
that the veteran has arthritic degenerative changes involving 
both the lumbar and thoracic spinal segments, such disorders 
were initially diagnosed more than 25 years after service.  
There is no competent medical evidence that these disorders 
were manifested in service or within the first post service 
year.  Furthermore, there is no competent medical evidence to 
suggest that either the veteran's lumbar or thoracic spine 
disorders are causally linked to any incident of service, to 
include his motor vehicle accident.  The veteran's VA 
examiner found that the veteran's lumbar and thoracic 
degenerative changes were more likely than not attributable 
to advancing age and not the result of any traumatic injury, 
let alone, an injury sustained in service.  Competent medical 
evidence to the contrary has not been provided by the veteran 
or otherwise obtained.  

Here we observe that a determination of service connection 
requires findings of the existence of a current disability 
and a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  In this case, even if the Board were 
to assume for the sake of argument that the veteran sustained 
a back injury in service as a result of his motor vehicle 
accident in 1964, there is still no medical evidence of 
record causally linking any current impairment of his 
thoracic and lumbar spinal segments to service events.  
Absent this type of medical nexus evidence, the Board is 
constrained to conclude that service connection for disorders 
of the thoracic and lumbar spines, first initially manifested 
many years after service, is not warranted.


B.  Service Connection for Bilateral Shoulder and Hip 
Disorders.

Service connection is also not warranted for claimed 
disabilities involving the shoulders and hips.  Specifically, 
a current disability is required in order to establish 
service connection.  Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, recent 
VA examination of the veteran was negative for current 
bilateral shoulder and/or hip disabilities.  The veteran's 
personal lay opinion as to the existence of these 
disabilities offered without the benefit of medical training, 
or knowledge, is not competent evidence required for purposes 
of granting service connection.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.

With respect to the shoulder and hips, VA orthopedic 
examination in November 2001 showed no objective findings on 
physical examination and no evidence of pathology on X-ray 
involving the shoulders and hips.  Although the veteran 
describes pain in these joints on physical examination, pain 
alone without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute disability 
for which service connection may be granted.  Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999) (appeal 
dismissed in part, and vacated and remanded in part, sub 
nom).  Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  In the absence of a chronic pathological process 
associated with the veteran's shoulders or hips in service or 
post service, there is no reasonable basis to establish 
service connection for disorders involving the veteran's 
shoulders or hips.  

C.  Service Connection for Residuals of a Right Knee Injury.

The Board can find no evidence demonstrating that the veteran 
ever injured his right knee during service.  There is no 
mention of any injury to the veteran's right knee in the 
veteran's service medical records or of any evaluation and 
treatment provided to him for complaints referable to his 
right knee.  The first clinical indication of any right knee 
condition was on the veteran's initial VA examination in 
January 1999, many years after the veteran's service and too 
remote in time from service to support the veteran's claim 
that it is service related absent competent medical opinion 
to that effect.

Here, there is no medical evidence to suggest the veteran's 
current right knee condition is in any way attributable to 
service.  While the veteran informed his VA examiner in 
January 1999 that he lacerated his right knee in his 1964 
motor vehicle accident, the only laceration to the veteran's 
lower extremities noted in connection with that accident in 
the veteran's service medical records was to his left lower 
leg.

Hence, it would not be reasonable for the Board to conclude 
that a right knee disability, first clinically shown so many 
years after service is in any way related to service or 
events therein given the absence of confirmatory inservice 
and post service data establishing that this was the case.  

In reaching the above decisions, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran, 
but does not find that the evidence is approximately 
balanced.  




ORDER

Entitlement to service connection for osteoporosis and 
osteoarthritic changes of the lumbar spine is denied.

Entitlement to service connection for degenerative joint 
disease of the thoracic spine is denied.

Entitlement to service connection for a disorder of right and 
left shoulders is denied.

Entitlement to service connection for a disorder of right and 
left hips is denied.

Entitlement to service connection for residuals of a right 
knee injury is denied.




		
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals




IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

